Title: To Thomas Jefferson from John Jay, 14 July 1786
From: Jay, John
To: Jefferson, Thomas



Dr Sir
New York 14th. July 1786

Since my last to you of 16 Ult: I have been honored with your Letters of 23d. and a joint one from you and Mr. Adams of 25th. April.

Considering the Importance of our Commerce with Portugal, it gives me Pleasure to learn that a Treaty with that Kingdom was nearly concluded. Until our Affairs shall be more perfectly arranged we shall treat under Disadvantages, and therefore I am not surprised that our Negociations with Britain and Barbary are unpromising. To be respectable abroad it is necessary to be so at Home, and that will not be the Case until our public Faith acquires more Confidence, and our Government more Strength.
When or how these great Objects will be attained can scarcely be conjectured. An Uneasiness prevails through the Country and may produce eventually the desired Reformations, and it may also produce untoward Events. Time alone can decide this and many other Doubts, for Nations like Individuals are more frequently guided by Circumstances, than Circumstances by them.
I am not charged to communicate to you any Instructions, though I have Reason to think that some will be ready by the Time the next Packet will sail. Nor have I any very interesting Intelligence to transmit. The british Government at New Brunswick have lately given Uneasiness to Massachusetts by extending their Jurisdiction farther than the Treaty will warrant; and from the present State of our Indian Affairs, there is Reason to apprehend Trouble with them. They appear dissatisfied with their late Cessions to us, and it is not improbable that they will give Interruption to our Surveyors. How far these People may be instigated by our Neighbours is not decided; but the Asperity observable in the british Nation towards us, creates Suspicions that they wish to see our Difficulties of every kind encrease and accumulate. Indeed I fear that other European Nations do not regard us entirely without Jealousy. There are some little Circumstances which look as if the Dutch regret our having found the Way to China, and that will doubtless be more or less the Case with every Nation with whose commercial Views we may interfere. I am happy in reflecting that there can be but little Clashing of Interests between us and France, and therefore that she will probably continue disposed to wish us well and do us good, especially if we honestly fulfil our pecuniary Engagements with her. These Engagements however give me much Concern. Every Principle and Consideration of Honor, Justice and Interest call upon us for good Faith and Punctuality, and yet we are unhappily so circumstanced that the Monies necessary for the Purpose are not provided, nor in such a Way of being provided as they ought to be. This is owing not to any Thing wrong in Congress, but to their not possessing that Power of Coercion without which  no Government can possibly attain the most salutary and constitutional Objects. Excuses and Palliations, and Applications for more Time make bad Remittances; and will afford no Inducements to our Allies or others to afford us similar Aids on future Occasions.
I herewith send a Packet for you from Mr. Hopkinson, and the public Papers. The latter will inform you of the Death of Genl. Greene. This is a serious Loss to his Country as well as his Family, and is universally and justly lamented.
With great Esteem & Regard I have the honor to be &c.,

John Jay

